DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 2 are amended, wherein claim 1 is an independent claim. Claims 3 and 4 are newly added. Claim 1-4 are currently examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (CN 105734671 A, machine translation, “Liu”), and further in view of Yuan et al (CB 106699228 A, machine translation, “Yuan”).
Regarding claim 1, Liu (entire document) teaches a method for manufacturing a silicon carbide single crystal 6 by sublimating a solid silicon carbide raw material 3 in a growth crucible/pot 2 (container) to grow a silicon carbide single crystal 6 on a seed crystal substrate 5, the method comprising attaching a powder layer 7 comprising tantalum carbide to the solid silicon carbide raw material 3 in the growth container 2 (figs 2 and 3, 0018, 0019, 0029, 0039, 0041, 0044 and 0046); setting a high temperature of the growth crucible (having the powder layer 7 and solid carbide raw material 3) required for crystal growth (a heating process of the powder layer 7 on a surface of the solid silicon carbide raw material 3) (0016, 0017, 0041, 0044, 0046, claims 1 and 2), and the silicon carbide single crystal 6 is grown while heating the powder layer (coating film) and the solid silicon carbide raw material (0016, 0017, 0039-0046).

Regarding claim 2, Liu/Yuan teaches a mixture of a tantalum powder and a carbon powder as addressed above, and further teaches that the growth container/ crucible /pot is a graphite (carbon) crucible (Liu 0016); Yuan further teaches that a mixture comprising a metal element Ta powder and a carbon powder is used for forming tantalum carbide on a surface of graphite (0011, 0014, 0015, 0026, 0035, claims 2, 5 and 6). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Liu per teachings of Yuan by attaching/sintering/heating the mixture comprising tantalum powder and carbon powder on the inner surface of the graphite (carbon) growth container in order to provide tantalum carbide coating on a surface at low cost (Yuan 0002).
.
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive, because the arguments do not apply to the new combination of the references being used in the current rejection.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/26/2021 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714